DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 19 is dependent on claim 18, which has been cancelled. The application has been amended to claim 19 as dependent on claim 14 as follows: 
19. The non-transitory computer-readable storage medium of claim 14, wherein the computer instructions further cause one or more of the processors to: responsive to the complexity score being below the threshold, request, by the processor of the client device, a third set of digital map tiles, each tile in the third set including third portion of the route rendered at the second level of detail.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-10, 12-17, 19 and 20 are pending and allowed.
Regarding claims 1, 8, 9, and 14, all of the prior art of record fails to teach or suggest the limitation of claim 1, a method for providing route guidance on a client device, the method comprising: receiving, by at least one processor of a client device, a route, the route including an origin location, a destination location, and a plurality of locations in between the origin location and the destination location; requesting, by the processor of the client device, a first set of digital map tiles, each tile in the first set including a first portion of the route rendered at a first level of detail; in response to a user of a client device requesting a greater level of detail for the route using a display of the client device: requesting, by the processor of the client device, a second set of digital map tiles, each tile in the second set including a second portion of the route rendered at a second level of detail, the second level of detail having a higher level of detail than the first level of detail; determining a complexity score for a third portion of the route quantifying a navigational complexity of the route along the third portion; responsive to the complexity score being above a threshold, requesting, by the processor of the client device, a third set of digital map tiles, each tile in the third set including the third portion of the route rendered at the second level of detail: and 2simultaneously displaying, on the display of the client device and using the computer processor, the route and at least some of the requested digital map tiles of the first set, at least some of the requested digital map tiles of the second set, and at least some of the requested digital map tiles of the third set. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art, Furukawa (US20070288162A1), discloses a system and method for off route processing. The system and method can be used to provide information when an off route condition occurs. The system and method can include provisions to make modifications in the way navigation information is displayed. The system and method can also provide a selectable re-route mode and selectable re-route information. Preferably, first region 4206 includes navigation information having a first level of detail and second region 4204 includes navigation information having a second level of detail. Preferably, the first level of detail is greater than the second level of detail, and in some embodiments, second region 4204 includes no navigation information. In the embodiment shown in FIG. 42, controllable indicia 4214 is disposed in a first position 4216 near route 4208 and within first region 4206. In this embodiment, controllable indicia 4214 is retained within first region 4206. To accomplish this, controllable indicia 4214 is not permitted to move beyond first region 4206. In other 4214 may not cross the boundary separating first region 4206 with second region 4204.
Another close prior art, Highstrom (US20100324816A1), discloses a navigation system is provided for instructing an operator of a vehicle. The navigation system includes a navigation processor configured to obtain a destination location, and to generate a proposed route to the destination location. The navigation system also includes a presentation element coupled to the navigation processor, the presentation element configured to provide navigation instructions to the operator. A selection module is coupled to or incorporated into the navigation processor, and the selection module is configured to select a cartographic resolution from a plurality of different cartographic resolutions, resulting in a selected cartographic resolution. The presentation element provides navigation instructions for at least a portion of the proposed route, using the selected cartographic resolution.
One of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Furukawa and Highstrom to anticipate the specific elements of applicant’s invention, as claimed. Thus, claims 1-10, 12-17, 19 and 20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kalai (US20150356118A1) teaches a path made up of several points including an origin, a destination, and intermediate points, is determined. Map data is fetched from an external map database to a local memory of a client device prior to detecting a need to use the map data for rendering maps at the client device. To this end, respective priorities of the points are determined, amounts of map data to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665